PER CURIAM.
This appeal filed on July 28, 2010 from an order dated June 14, 2010, which denied appellant’s verified motion to set aside a previously entered default judgment is dismissed for lack of jurisdiction as untimely. Although appellant filed a motion for reconsideration of the order on June 24, 2010, which was denied on July 14, 2010, that motion was unauthorized and therefore did not toll the 30-day appeal time. See Fla. R.App. P. 9.130(a)(5); Francisco v. Victoria Marine Shipping, Inc., 486 So.2d 1386 (Fla. 3d DCA 1986), review denied, 494 So.2d 1153 (Fla.1986); see also Bastida v. Vitaver, 590 So.2d 1092 (Fla. 3d DCA 1991).
Appeal dismissed.